1
2
3
4
5
6
7
                       UNITED STATES DISTRICT COURT
8
                     CENTRAL DISTRICT OF CALIFORNIA
9
                            SOUTHERN DIVISION
10
11
12
     SECURITIES AND EXCHANGE           Case No. 8:18−cv−0047 CJC (KESx)
13   COMMISSION,
14             Plaintiff,              FINAL JUDGMENT AS TO
                                       DANIEL B. VAZQUEZ, SR.
15       vs.
16   DANIEL B. VAZQUEZ, SR.,
     GILBERT FLUETSCH, AND
17   HOPLON FINANCIAL GROUP,
18             Defendant.
19
20
21
22
23
24
25
26
27
28
1            JUDGMENT AS TO DEFENDANT DANIEL B. VAZQUEZ, SR.
2          This cause came before the Court upon Plaintiff Securities and Exchange
3    Commission’s (“SEC”) Motion for Entry of Default Judgment (“Motion”) against
4    Defendant Daniel B. Vazquez, Sr. (“Vazquez”). Having considered the SEC’s
5    Complaint, the Motion, the supporting Memorandum of Points and Authorities, the
6    supporting declarations and exhibits, and the other evidence and argument presented
7    to the Court, the SEC’s Motion is GRANTED.
8                                                  I.
9          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Vazquez is
10   permanently restrained and enjoined from violating, directly or indirectly, Section
11   10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. §
12   78j(b)] and Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5], by using
13   any means or instrumentality of interstate commerce, or of the mails, or of any
14   facility of any national securities exchange, in connection with the purchase or sale of
15   any security:
16         (a)       to employ any device, scheme, or artifice to defraud;
17         (b)       to make any untrue statement of a material fact or to omit to state a
18         material fact necessary in order to make the statements made, in the light of the
19         circumstances under which they were made, not misleading; or
20         (c)       to engage in any act, practice, or course of business which operates or
21         would operate as a fraud or deceit upon any person.
22         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
23   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
24   binds the following who receive actual notice of this Final Judgment by personal
25   service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
26   attorneys; and (b) other persons in active concert or participation with Defendant or
27   with anyone described in (a).
28

                                                        1
1                                               II.
2          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
3    Vazquez is permanently restrained and enjoined from violating, directly or indirectly,
4    Section 17(a) of the Securities Act of 1933 (the “Securities Act”) [15 U.S.C. §
5    77q(a)] in the offer or sale of any security by the use of any means or instruments of
6    transportation or communication in interstate commerce or by use of the mails,
7    directly or indirectly:
8          (a)    to employ any device, scheme, or artifice to defraud;
9          (b)    to obtain money or property by means of any untrue statement of a
10         material fact or any omission of a material fact necessary in order to make the
11         statements made, in light of the circumstances under which they were made,
12         not misleading; or
13         (c)    to engage in any transaction, practice, or course of business which
14         operates or would operate as a fraud or deceit upon the purchaser.
15         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
16   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
17   binds the following who receive actual notice of this Final Judgment by personal
18   service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
19   attorneys; and (b) other persons in active concert or participation with Defendant or
20   with anyone described in (a).
21                                              III.
22         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
23   Vazquez is permanently restrained and enjoined from violating, directly or indirectly,
24   Section 15(a) of the Exchange Act [15 U.S.C. § 78o(a)] by the use of any means or
25   instruments of transportation or communication in interstate commerce or by use of
26   the mails, to effect any transaction in, or induce or attempt to induce the purchase or
27   sale of, any security without being registered with the Commission or being
28   associated with a registered broker or dealer that is not a natural person.

                                                       2
1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
2    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
3    binds the following who receive actual notice of this Final Judgment by personal
4    service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
5    attorneys; and (b) other persons in active concert or participation with Defendant or
6    with anyone described in (a).
7                                               IV.
8          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court
9    shall retain jurisdiction of this matter for the purposes of enforcing the terms of this
10   Final Judgment.
11                                               V.
12         There being no just reason for delay, pursuant to Rule 54(b) of the Federal
13   Rules of Civil Procedure, the Clerk is ordered to enter this Final Judgment forthwith
14   and without further notice.
15
16
17   Dated: December 11, 2019
                                             THE HON. CORMAC J. CARNEY
18                                           UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28

                                                      3
